Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-1, 11-12 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (English translated version of CN 111277278), it is also published as US 20210218435.
With respect to independent claims: 
Regarding claim(s) 1/11/17, Chen teaches A wireless device ([0029], UE) comprising: 
a set of antennas ([Fig.1], antennas 141-144); and 
a set of signal paths to support wireless communication for the wireless device ([Fig.1]), the signal paths including: 
a first signal path ([Fig.1 and 0044-0045], first antenna 141[Wingdings font/0xE8]transfer switch module 13[Wingdings font/0xE8]first selector switch 191[Wingdings font/0xE8] first duplexer 151 and second duplexer152[Wingdings font/0xE8] first TX module 121 and first RX module 123[Wingdings font/0xE8] RF transceiver 11) including a first duplexer ([Fig.1], first duplexer 151 and second duplexer 152), the first signal path being operably connected to a first antenna of the set of antennas ([Fig.1], first  and configured to support transmission ([Fig.1 and 0044], first TX module) to and primary receive ([Fig.1 and 0045], first RX module) from a first cell group of a wireless network ([0045], first low frequency band, and [0042], “first low frequency band may include a 4G frequency band” network.); 
a second signal path ([Fig.1 and 0047-0048], second antenna 142[Wingdings font/0xE8]transfer switch module 13[Wingdings font/0xE8]second TX module 122[Wingdings font/0xE8] third duplexer 153 [Wingdings font/0xE8] first RX module 123[Wingdings font/0xE8] RF transceiver 11) including a second duplexer ([Fig.1], “third duplexer 153”), the second signal path operably connected to a second antenna of the set of antennas ([Fig.1], second antenna 142) and configured to support transmission ([Fig.1], second TX module 122) to and primary receive ([Fig.1], first RX module 123) from a second cell group of the wireless network ([0042], “second low frequency band can include 5G frequency band.”); 
a third signal path ([Fig.1 and 0046], fourth antenna 144[Wingdings font/0xE8] first filtering module 16[Wingdings font/0xE8] second RX module 124[Wingdings font/0xE8] RF module 11) including a first filter ([Fig.1], first filtering module 16), the third signal path connected to a third antenna of the set of antennas ([Fig.1], fourth antenna 144) and configured to support antenna diversity receive from the first cell group of the wireless network ([0033], “the fourth antenna 144 is used for the diversity of the first low frequency band.”); and
a fourth signal path ([Fig.1 and 0049], third antenna 143[Wingdings font/0xE8]second filter module 17[Wingdings font/0xE8]second RX module 124[Wingdings font/0xE8] RF transceiver 11) including a second filter ([Fig.1], second filter module 17), the fourth signal path connected to a fourth antenna of the set of antennas ([Fig.1], third antenna 143) and configured to support antenna diversity receive from the second cell group of the wireless network ([0033], “The .
 	
With respect to dependent claims:
Regarding claim(s) 2/12/18, Chen teaches , wherein the wireless network comprises an E-UTRAN New Radio - Dual Connectivity (EN-DC)-compliant network ([0043], “Under the EN-DC architecture, the first antenna 141 is used for the transmission of the first low frequency band ... the second antenna 142 is used for the transmission of the second low frequency band.”), the first cell group comprises a Long Term Evolution (LTE) portion of the wireless network ([0042], “the first low frequency band may include a 4G frequency band.”), and the second cell group comprises a 5G New Radio (NR) portion of the wireless network ([0042], “The second low frequency band can include 5G frequency band.”).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 13-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of GOPAL (US 20210067209).
Regarding claim(s) 3, Gopal teaches comprising a switch ([Fig.3], switch) operatively connected to the set of antennas ([Fig.3], antennas 305) and the set of signal paths ([Fig.3], paths 320 and 330), wherein the switch is operable to change connectivity between antennas of the set of antennas and the signal paths as part of an antenna diversity implementation ([0063], “a first antenna that is being used to communicate with a base station 105 may experience degraded channel conditions (e.g., degraded channel conditions due to blockage by a user's hand or head). A second antenna that is not being used for communication may have better channel conditions than the first antenna ... determine whether to switch from a first antenna to a second antenna to communicate with base station 105.” And [Fig.11, step 1125], “UE 115 may switch from the first antenna to the second antenna.”).	
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chen to specify antenna switching as taught by Gopal. The motivation/suggestion would have been because there is a need to enhance communication quality. 
Regarding claim(s) 4/13/19, Chen teaches a switch operatively connected to the set of antennas ([Fig.3], antennas 305) and the set of signal paths ([Fig.3], paths 320 and 330), wherein the switch is operable to disconnect the first signal path from the first antenna, and to connect the first signal path to a different antenna of the set of antennas as part of an antenna diversity implementation([0063], “a first antenna that is being used to communicate with a base station 105 may experience degraded channel conditions (e.g., degraded channel conditions due to blockage by a user's hand or head). A second antenna that is not being used for communication may .	
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chen to specify antenna switching as taught by Gopal. The motivation/suggestion would have been because there is a need to enhance communication quality. 
Regarding claim(s) 5/14/20, Chen teaches a connectivity module implemented to cause the switch to disconnect the first signal path from the first antenna, and to connect the first signal path to the different antenna of the set of antennas in response to detecting a reduction in signal quality at the first antenna ([0063], “a first antenna that is being used to communicate with a base station 105 may experience degraded channel conditions (e.g., degraded channel conditions due to blockage by a user's hand or head). A second antenna that is not being used for communication may have better channel conditions than the first antenna ... determine whether to switch from a first antenna to a second antenna to communicate with base station 105.” And [Fig.11, step 1125], “UE 115 may switch from the first antenna to the second antenna.”).	
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chen to specify antenna switching as taught by Gopal. The motivation/suggestion would have been because there is a need to enhance communication quality. 
Regarding claim(s) 6/15, Chen teaches a connectivity module implemented to cause the switch to disconnect the first signal path from the first antenna, and to connect the first signal path to the different antenna of the set of antennas in response to detecting a physical obstruction of the first antenna ([0063], “a first antenna that is being used to communicate with a base station 105 may experience degraded channel conditions (e.g., degraded channel conditions due to blockage by a user's hand or head). A second antenna that is not being used for communication may have better channel conditions than the first antenna ... determine whether to switch from a first antenna to a second antenna to communicate with base station 105.” And [Fig.11, step 1125], “UE 115 may switch from the first antenna to the second antenna.”).	
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chen to specify antenna switching as taught by Gopal. The motivation/suggestion would have been because there is a need to enhance communication quality. 

Allowable Subject Matter
Claim(s) 7-10 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411